Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Kmett on 2/19/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. A gas turbine engine system comprising: 
a combustor comprising a fuel nozzle; 
a valve assembly coupled in flow communication with said fuel nozzle, said valve assembly configured to channel a fluid from a fuel line to said fuel nozzle, said valve assembly comprising: 
a body comprising an inlet port, an outlet port, and a flow passage extending therebetween and comprising a plurality of valve seats in a stepped arrangement between said inlet port and said outlet port; and 
each reed petal of said plurality of reed petals [[are]] is engageable/disengageable with a respective second valve seat of said plurality of valve seats, and 
wherein said plurality of reed petals comprises a first reed petal comprising a first number of apertures and a second reed petal comprising a second number of apertures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KATHERYN A MALATEK/Examiner, Art Unit 3741